UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 12-1688


MUD LICK     MINING    CORPORATION;   AMERICAN    MINING    INSURANCE
COMPANY,

                 Petitioners,

           v.

CHARLES R. HASH; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                 Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0402 BLA)


Submitted:   March 28, 2014                      Decided:   April 11, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John R. Sigmond, PENN, STUART & ESKRIDGE, Bristol, Tennessee,
for Petitioners.    Joseph E. Wolfe, Ryan C. Gilligan, WOLFE,
WILLIAMS, RUTHERFORD & REYNOLDS, Norton, Virginia; M. Patricia
Smith, Solicitor of Labor, Rae Ellen James, Associate Solicitor,
Gary K. Stearman, Appellate Litigation, Jonathan P. Rolfe,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mud    Lick    Mining     Corporation          and   American     Mining

Insurance Company seek review of the Benefits Review Board’s

decision    and   order    affirming       the    administrative       law   judge’s

award of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2012).    We have reviewed the parties’ briefs and the record on

appeal    and   conclude     that   the    Board’s    decision    is    based   upon

substantial       evidence     and        is     without     reversible       error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.         Mud Lick Mining Corp. v. Hash, No. 11-0402

BLA (B.R.B. Mar. 29, 2012).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  PETITION DENIED




                                           2